Fischer v Michael's Banquet Facility, Inc. (2018 NY Slip Op 04227)





Fischer v Michael's Banquet Facility, Inc.


2018 NY Slip Op 04227


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


739 CA 17-01997

[*1]CHRISTOPHER FISCHER AND GABRIELLE LONERGAN, ON BEHALF OF THEMSELVES AND ALL OTHER EMPLOYEES SIMILARLY SITUATED, PLAINTIFFS-APPELLANTS,
vMICHAEL'S BANQUET FACILITY, INC., DEFENDANT, JOSEPH GARGANO AND JOSEPH A. GARGANO, RESPONDENTS. 


THOMAS & SOLOMON LLP, ROCHESTER (JESSICA L. LUKASIEWICZ OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
GROSS SHUMAN P.C., BUFFALO (KEVIN R. LELONEK OF COUNSEL), FOR RESPONDENTS.

	Appeal from an order of the Supreme Court, Erie County (Henry J. Nowak, Jr., J.), entered January 9, 2017. The order denied the motion of plaintiffs for leave to amend the complaint to add Joseph Gargano and Joseph A. Gargano as defendants. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court